UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7194


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BERNARD KING, a/k/a Shaborn,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:08-cv-00065-RBS; 2:94-cr-00163-RBS-14)


Submitted:    November 13, 2008            Decided:   November 20, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Bernard King, Appellant Pro Se.      Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bernard     King   seeks    to    appeal       the     district    court’s

order denying his 28 U.S.C. § 2255 (2000) motion as successive

and denying his request for a sentence reduction under 18 U.S.C.

§ 3582(c) (2006).           That part of the order denying the § 2255

motion   is    not    appealable    unless       a       circuit   justice      or   judge

issues a certificate of appealability.                      28 U.S.C. § 2253(c)(1)

(2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                             A

certificate      of       appealability        will        not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)      (2000).            A    prisoner    satisfies       this

standard   by    demonstrating      that       reasonable        jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                              Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We   have   independently            reviewed    the    record    and

conclude King has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal in




                                          2
part.        We also affirm that part of the order denying King’s

request for a sentence reduction. *

               Additionally, we construe King’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.                   United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).                   In order to obtain authorization

to    file    a    successive      § 2255    motion,       a   prisoner   must    assert

claims based on either:              (1) a new rule of constitutional law,

previously unavailable, made retroactive by the Supreme Court to

cases on collateral review; or (2) newly discovered evidence,

not    previously        discoverable       by    due    diligence,   that    would   be

sufficient to establish by clear and convincing evidence that,

but    for    constitutional        error,       no    reasonable   factfinder     would

have       found   the    movant    guilty        of    the    offense.      28   U.S.C.

§§ 2244(b)(2), 2255 (2000).             King’s claims do not satisfy either

of these criteria.           Therefore, we deny authorization to file a

successive § 2255 motion.

               Accordingly, we affirm in part and deny a certificate

of appealability and dismiss in part.                          We dispense with oral

argument because the facts and legal contentions are adequately


       *
       In his informal brief, King abandoned any challenge to the
district court’s decision to deny his request for a sentence
reduction   based  on   recent  amendments   to  the   Sentencing
Guidelines.



                                             3
presented in the materials before the court and argument would

not aid the decisional process.

                                             AFFIRMED IN PART;
                                             DISMISSED IN PART




                                  4